ICJ_123_CertainProperty_LIE_DEU_2005-02-10_JUD_01_PO_01_FR.txt. 
                   CERTAINS BIENS (OP. mss, KOOIJMANS)                      30

lërend entre les Parties, doit être rejetée. Le Liechtenstein prétend que
l'A llemagne a manq ué aux obligations a uxq uelles celle-ci était tenue à
son égard en vertu du droit international; l'Allemagne rejette ca tégori-
quement cette allégation. Comme le reléve la Cour, les revendications du
Liech tenstein se sont heurtées à l'opposition manifeste de l'Allemagne, et
des éléments convaincants et dignes de foi montrent que, à diverses occa-
sions, l'Allemagne a reconnu l'existence d'un différend (arrêt, par. 25).
    4. Le défendeur a reproché au Liechtenstein d'avoir artificiellement
transfOlmé en différend avec l'Allemagne celui, ancien, qui l'oppose à la
Tchécoslovaquie et aux Etats qui lui ont succédé au sujet de la confisca-
tion de biens liech tensteinois opérée en application des décrets Benes:
l'illicéité alléguée de cette confiscation n'est pas une question litigieuse
entre les deux pays. Cet argument ayant été soulevé, il est d'autant plus
nécessaire de déterminer l'objet du différend dont la Cour est saisie. En
l'affaire du Droit de passage, dans laquelle les parties divergeaient autant
qu'en la présente quant à l'objet du différend juridique, la Cour a dit que,
«[plour apprécier [sa] compétence ... , il [fallait] considérer quel [était]
l'objet du différend» (Droit de passage sur territoire indien, fond, arrêt,
ClJ. Recueil 1960, p. 33) et, comme en la présente espèce, c'est effecti-
vement ce qu'a fait la Cour, avant d'examiner l'exception préliminaire
portant sur une limitation ra liane ternporis.
    5. Dans sa requête, le Liechtenstein indique que le différend porte sur
des
     « déci si ons prises en 1998 et depuis lors par l'Allemagne qui tenden t
     à traiter certains biens de ressortissants du Liechtenstein comme des
     a voirs allemands ({ saisis au titre des réparations ou des restitutions,
     ou en raison de l'état de guerre» [ce libellé reprend celui employé
     dans la convention sur le règlement de questions issues de la guerre
     et de l'occupation de 1952, ci-après la ((convention sur le
     règlementl>] ... , sans prévoir d' indem niser leurs propriétaires pour la
     perte de ces biens, et au détriment du Liechtenstein lui-même»
     (req uète du Liechtenstein, par. J).
Si l'Allemagne soutient que ses tribunaux n'avaient d'autre choix que
d'appliquer l'article 3 du chapitre sixième de la convention sur le règle-
ment en j'affaire du Tahleau de Pieter van Laer (résumée au para-
graphe 16 de l'arrêt), le Liechtenstein fait valoir que, ce faisant, ces tribu-
naux ont porté atteinte aux droits qui étaient les siens en vertu du droit
international général, engageant ainsi la responsabilité internationale de
l'Allemagne,
   L'objet du différend n'est donc pas de savoir si l'Allemagne était tenue,
en vertu d'un traité, d'appliquer les dispositions pertinentes de la conven-
tion sur le règlement à des biens confisq ués par les Etats alliés pendant ou
après la seconde guerre mondiale, mais si elle pouvait à bon droit les
appliquer à des biens confisqués appartenant à des ressortissants d'un
Etat resté neutre au cours de cette guerre et qui, au surplus, n'est pas par-
tie à cette convention.

                                                                            28

                   CERTAINS BIENS (OP. mss. KOOlIMANS)                      31

   6. De même, la question qui se pose n'est pas de savoir si les tribunaux
allemands avaient l'obligation ou le droit, en vertu du droit international,
d'examiner la licéité d'expropriations par la Tchécoslovaquie d'avoirs
ayant appartenu à des ressortissants liechtensteinois. Comme l'a dit le
conseil de l'Allemagne,
     «abstraction faite de la convention sur le règlement, les juridictions
     allemandes auraient appliqué les régIes du droit international privé
     et du droit international en matière de confiscation, et elles auraient
     rejeté toute demande concernant des biens meubles confisqués il y a
     plus de cinquante ans» (CR2004124, p. 23, par. 75; voir également
     exceptions préliminaires de l'Allemagne, p. 28-29, par. 91-95).
«Faire abstraction de la convention sur le règlement» transformerait
cependant le différend en un autre, totalement distinct, dont la Cour n'a
pas été saisie. La question à laquelle celle-ci est priée de répondre est
de savoir si les autorités allemandes pouvaient à bon droit appliquer
la convention sur le règlement à des biens neutres ou - en d'autres
termes - si des biens neutres pouvaient être considérés comme des
~~ avoirs allemands à l'étranger ou des a utres biens saisis au titre des
réparations ou des restitutions, ou en raison de l'état de guerre» aux
fins de l'application de la convention sur le règlement. De ce point de
vue, la question de la /iceité ou de l'ilIicéité de la confiscation de biens
liechtensteinois en application des décrets Benes ne se pose pas, et la
Cour n'était d'ailleurs pas priée de l'examiner.
    7. Pour ces raisons, je souscris à la définition de l'objet du différend
donnée par la Cour au paragraphe 26 de son arrêt.


                   B. LA LIMITATION RATlONE TEMPORIS

   8. Une fois défini l'objet du différend, il devient p01;sible d'examiner si
celui-ci concerne des «faits ou situations antérieurs à l'entrée en vigueur»
de la convention européenne de 1957 sur le règlement des différends,
auquel cas, en application de l'alinéa a) de l'article 27 de ce traité, le dif-
férend échapperait à la compétence de la Cour, comme l'Allemagne le
soutient dans sa deuxième exception préliminaire. La date critique à cet
égard est le 18 février 1980, date de l'entrée en vigueur de la convention
européenne entre les deux Parties.
   9. Les Parties conviennent que le différend qui les oppose à l'heure
actuelle ne s'est pas élevé avant 1995. Toutefois, selon l'Allemagne, il
concerne des faits ou situations remontant à 1945 - année de promulga-
tion des décrets Benes - , ou 1955 - année d'entrée en vigueur de la
convention sur le règlement - , ou encore à l'époque où les tribunaux
allemands ont commencé à appliquer ce traité de manière constante -
toutes ces périodes étant antérieures à la date critique. Le Liechtenstein
soutient quant à lui que la limitation temporelle figurant à l'alinéa a) de
l'article 27 de la convention européenne sur le règlement des différends

                                                                            29

                   CERTAINS BIENS (OP. OISS. KOOUMANS)                      32

doit être interprétée comme visant les faits ou les situations à l'égard des-
quels le différend est né: en d'autres termes, il conviendrait de rechercher
la «violation déjà parfaite du droit international, violation qui engage-
rait par elle-même et immédiatement la responsabilité internationale})
(CR 2004/25, p. 25, par. 29). A cet égard, le Liechtenstein fait état d'une
position commune des Parties, dont les autorités allemandes se seraient
écartées après 1990 (req uête du Liechtenstein, par. 9).
    10. J'estime qu'en procédant ainsi le Liechtenstein a embrouillé les ques-
tions pertinentes en l'espèce. Peut-être l'Allemagne et le Liechtenstein consi-
déraient-ils ou considèrent-ils toujours l'un et l'autre que les confiscations
de biens liechtensteinois opérées en application des décrets Benes étaient
îllicites, mais cette question, je le répète, ne se pose pas dans le cadre du
présent différend. Il n'y a jamais eu de position commune, ni même de posi-
tion unilatérale adoptée expressément ou implicitement par l'Allemagne sur
la question de l'application de la convention Sur le règlement de 1952 aux
biens saisis ou confisqués appartenant à des ressortissants d'Etats neutres
(voir mémoire du Liechtenstein, p. 62, par. 3.15 et 3.16). 11 n'existait dès
lors aucune position que les autorités allemandes, après 1990, auraient pu
modifier. La question ne s'est tout simplement pas posée.
    Il. C'est donc fort justement que la Cour fait observer qu'elle
    ({ ne dispose d'aucune base pour conclure que, avant les décisions des
    juridictions a.llemandes dans l'affaire du Tableau de Pieter van Laer,
    aurait existé entre le Liechtenstein et l'Allemagne une entente ou un
    accord tel que les biens liechtensteinois saisis à l'étranger, en tant
    qu'«avoirs allemands à l'étrangen" au titre des réparations ou en
    raison de la guerre auraient échappé aux dispositions de la conven-
    tion sur le règlement" (arrêt, par. 50).
Cependant, dans le même paragraphe, la Cour, sans avancer beaucoup
d'arguments, dit que,
     «[e]n outre, les juridictions allemandes ont toujours jugé que la
     convention sur le règlement leur interdisait de se prononcer sur la
     licéité de toute confiscation de biens traités par l'Etat qui en était
     l'auteur comme des biens allemands".
C'est dans ce passage que la Cour n'a pas bien apprécié l'objet véritable
du différend: l'observation qu'elle fait ne prouve pas qu'il existait déjà
une jurisprudence au sujet de biens neutres saisis ou confisqués, ni une
position constante de l'Allemagne sur ce point.
   12. L'Allemagne fait valoir qu'elle a constamment interprété l'article 3
du chapitre sixième de la convention sur le règlement comme faisant ob-
stacle à l'examen par les juridictions allemandes de la licéité de toute
mesure prise contre des biens considérés comme des biens allemands par
l'Etat qui les avait confisqués. A cet égard, l'Allemagne présente en par-
ticulier comme revêtant un caractère décisif la décision de la Cour fédé-
rale de justice du Il avril 1960 (exceptions préliminaires de l'Allemagne,
p. 18, par. 20-21 ; annexe 3, p. 46), dans laquelle celle-ci a considéré que

                                                                            30

                    CERTAINS BIENS (OP. mss. KOOJJMANS)                       33

c'était l'intention de l'autorité du pays étranger de confisquer le bien en
tant que bien allemand qui était détenninante aux fins de l'application de
cet article de la convention sur le règlement. Selon l'Allemagne, les dé-
cisions des tribunaux en l'affaire du Tableau de Pieter )lan Laer n'ont
fait que confirmer cette jurisprudence (exceptions préliminaires de l'AHe-
magne, p. 54, par. 87). Le prétendu changement de position ne serait
donc qu'une invention du Liechtenstein.
   13. Toutefois, l'élément décisif n'est pas que les tribunaux allemands
aient, en l'affaire du Tableau de Pieter van Laer, confirmé la jurispru-
dence antérieure, mais qu'ils l'aient appliquée - pour la première fois -
à des biens neutres, introduisant de ce fait un élément nouveau. A cet
égard, il est important d'ana.lyser la décision de la Cour fédérale alle-
mande du 11 avril 1960 car, de toutes les décisions citées, c'est la plus
proche de celles prises en l'affaire du Tableau de Pieter van Laer. En
1960, voici ce que la Cour fédérale a dit:
     «(m]éme si les conditions requises au paragraphe 3 de l'article 3
     du chapitre sixième de la convention sur le règlement ne sont pas
     réunies, les juridictions allemandes n'ont pas compétence pour
     connai"tre d'une affaire dans laquelle la partie demanderesse
     cherche à soulever une objection contre une mesure visée au
     paragraphe 1 de J'article 3 du chapitre sixième de la convention sur
     le règlement ... il suffit, pour que lesdites dispositions soient appli-
     cables, que les avoirs aient été saisis en tant qu'avoirs allemands»
     (exceptions préliminaires de l'Allemagne, annexe 3, p. 47-48).
   14. Les faits relatifs à cette affaire (pour autant que j'aie pu les vérifier)
montrent bien que cette décision ne saurait étayer l'argument selon lequel
le différend dont la Cour est saisie concerne des faits ou situations anté-
rieurs à 1980. Dans l' affaire de 1960, la demanderesse, qui n'avait pas la
nationalité allemande, prétendait que la défenderesse n'était pas proprié-
taire des avoirs en question à l'époque où ils avaient été ~ai~is en applica-
tion d'une ordonnance d'envoi en possession américaine prise Sur la base
de la loi sur le commerce avec l'ennemi. La demanderesse affirmait que
ces avoirs lui appartenaient et que, de ce fait, la défenderesse ne pouvait
engager d'action au civil à leur sujet. La Cour fédérale de justice alle-
mande rejeta la demande, en invoquant l'article 3 du chapitre sixième de
la convention sur le règlement: «c'est à l'Etat ayant saisi les avoirs qu'il
appartient exclusivement de décider si ... lesdits avoirs élaient allemands
ou étrangers» (ibid., p. 48).
   15. Or, dans l'affaire de 1960, les avoirs avaient été saisis en tant
qu'avoirs appartenant à un ressortissant allemand, et il y avait donc lieu
d'appliquer la convention sur le règlement puisque la saisie rentrait bel et
bien dans la définition énoncée au paragraphe 1 de l'article 3. A cet
égard, peu importait qu'en réalité les avoirs aient probablement appar-
tenu non pas à la défenderesse allemande, qui avait peut-être été consi-
dérée par erreur comme propriétaire, mais à une personne n'ayant pas la
nationalité allemande.

                                                                              31


iT




                        CERTAINS BIENS (or. DISS. KOOIJMANS)                     35

        21. Il est certes incontestable que, comme le dit la Cour, les décisions
     des tribunaux aHemands en l'affaire du Tableau de Pieter van Laer ne
     peuvent être séparées des décrets Benes et de la convention sur le règle-
     ment, qui sont tous antérieurs à la date critique de 1980, mais je doute
     fort que l'on puisse en conclure que ces décisions (<ne sauraient, en consé-
     quence, être regardées comme étant à l'origine ou constituant la cause
     réelle du différend entre le Liechtenstein et l'Allemagne» (arrêt, par. 51).
     La Cour, avant de parvenir à cette conclusion, a analysé sa jurisprudence
     et celle de sa devancière, la Cour permanente de Justice internationale, en
     matière de limitations temporelles de même type figurant dans des décla-
     rations faites au titre du paragraphe 2 de l'article 36 du Statut (arrêt,
     par. 40-42). Je trouve cette analyse utile, même s'il faut admettre que, dans
     ces diverses décisions, ce sont essentiellement les circonstances propres
     à !'espèce qui sont examinées et qu'elles ne font dès lors pas ressortir
     de politique générale claire. Je ne peux toutefois me rallier à la conclusion
     que la Cour tire de cette analyse.
        22. La Cour voit manifestement une analogie entre la présente affaire
     et celle des Phosphates du Maroc. Dans cette affaire, la Cour permanente
     de Justice internationale releva que 4dJes situations ou des faits posté-
     rieurs à la [date critique de 1931] ne détermin[ai]ent la juridiction obliga-
     toire que si c'[était] à leur sujet que s'[était] élevé le différend» (arrêt,
     1938, c.P.J.!. série AIR nO 74, p. 24). Elle conclut ensuite qu'un certain
     nombre de dahirs (actes législatifs), adoptés en 1920 et prétendument i1li-
     cites, constituaient les faits essentiels qui étaient véritablement à l'origine
     du diffërend. Ces «faits», en raison de leur date, échappaient à la com-
     pétence de la Cour (ibid., p. 26).
        L'I talie avait fait valoir en outre un déni de justice dont ses ressortis-
     sants auraient été victimes et qui serait devenu irrémédiable du fait de
     certains actes postérieurs à la date critiq ue. La Cour fit cependant obser-
     ver que ce volet de la demande ne pouvait être séparé d'une décision du
     service des mines, fondée sur les dahirs de 1920 et prise en 1925; il était
     donc impossible de procéder à l'examen de ce grief non plus sans élargir
     la compétence de la Cour à un fait qui, en raison de sa date, èchappait à
     celle-ci (ibid., p. 29).
        23. J'interprète cette dernière partie de l'arrêt comme signifiant que, si
     la décision du service des mines avait été prise après la date critique, la
     Cour n'aurait pas jugé la limitation temporelle applicable à ce volet de la
     demande de l'Italie, malgré le fait que cette décision fût fondée sur les
     dahirs de 1920. Bien qu'il existe incontestablement des différences entre
     un acte administratif et une décision juridictionnelle, cette situation est
     comparable à celle de la présente espèce, dans laquelle la convention sur
     le réglement, entrée en vigueur avant la date critique, a été appliquée
     pour la première fois à des biens neutres après la date critique.
        24. Cette interprétation rapprocherait en outre le présent différend de
     celui de l'affaire de la Compagnie d'électricité de Sofia et de Bulgarie,
     dans laquelle la Cour permanente de Justice internationale avait dit ce
     qui suit:

                                                                                 33

                            CERTA!NS BIENS (01'. mss. KOOIJMANS)                     36

             « [iJI est vrai qu'un différend peut présupposer l'existence d'une situa-
             tion ou d'un fait antérieur, mais il ne s'ensuit pas que le différend
             s'éléve au sujet de cette situation ou de ce fait. Il faut que la situation
             ou le fait au sujet duquel on prétend que s'est élevé le différend en
             soit réellement la cause.» (Arrêt, 1939, c.P.J.J. série AIE n" 77,
             p. 82.)
        En la présente espèce, la «cause réelle» du différend, ou son «fait géné- .
        rateur», est l'application par les autorités allemandes de la convention
        sur le règlement à des avoirs de ressortissants d'un Etat qui était neutre
        au cours de la seconde guerre mondiale.
           25. Pour toutes les raisons exposées ci-dessus, la conclusion s'impose à
        moi que la deuxième exception préliminaire de l'Allemagne ne saurait
        être retenue. Je me dissocie en particulier de la conclusion de la Cour
        selon laquelle ([s]i ces décisions ont bien déclenché le différend opposant
        le Liechtenstein à l'Allemagne, ce sont la convention sur le règlement et
        les décrets Benes qui sont à l'origine ou constituent la cause réelle de ce
        différend» (arrêt, par. 52). Cette conclusion, selon moi, fait fi de la
        « situa tian nouvelle» créée par ces décisions de justice.
           26. Bien entendu, la Cour aurait pu conclure, comme elle l'avait fait en
        l'affaire du Droit de passage, qu'elle n'était pas en mesure à ce stade de
        déterminer les faits ou situations pertinents, puisq u'illui aurait fallu alors
        procéder à un examen plus ample de la convention sur le règlement
        de 1952, de son interprétation et de son application, ce qui aurait «impli-
        qu[é] le risque de préjuger certains points étroitement liés au fond»
        (C.J.J. Recueil 1957, p. 152). Si, en conséquence, la conclusion de la Cour
        avait été que l'exception n'était pas de nature exclusivement préliminaire,
        mon vote n'aurait certainement pas été négatif. Malheureusement, la pré-
        sente décision de la Cour ne me laisse pas le choix.


                         C. LES AUTRES EXCEPTIONS PRÉLIMINAIRES

           27. Je vais à présent examiner - assez brièvement - les autres excep-
        tions préliminaires. Je le fais par acquit de conscience et comme consé-
        quence logique de mon désaccord avec la décision prise par la Cour au
        sujet de la deuxième exception.
           28. Dans sa troisième exception, l'Allemagne affirme que le différend
        po rte sur des questions '1 ui, a u regard du droit i ntern a tional, relèvent
        exclusivement de la compétence nationale des Etats et que, de ce fait, la
        requête échappe à la compétence de la Cour en vertu de l'alinéa b) de
        l'article 27 de la convention européenne sur le règlement des différends, qui
        prévoi t que ce tex te ne s'applique pas aux «différends portan t sur des q ues-
        tians q)le le droit international laisse à la compétence exclusive des Etats».
           29. Dans leur argumentation, les Parties se sont l'une et l'autre
        appuyées pour beaucoup sur des règles et des principes de droit interna-
        tional. Le défendeur a lui-même constamment invoqué ses obligations
        découlant des accords et arrangements internationaux. Le différend ne

: Il                                                                                 34

1




1   •

[:




                        CERTAINS BIENS .(OP. mss. KOOUMANS)                      37

     peut dès lors être résolu qu'en ayant recours au droit international, ce qui
     fait sortir l'affaire du champ de la compétence nationale. Comme le
     releva la Cour permanente de Justice internationale dans son avis consul-
     tatif sur les DécrelS de nationalité promulgués en Tunisie el au Maroc,
             « [D]ès que les titres invoqués sont de nature à permettre la conclu-
          sion provisoire qu'ils peuvent avoir une importance juridique pour le
          différend soumis ,.. l'on sort du domaine exclusif de l'Etat pour
          entrer dans le domaine régi par le droit international.» (1923,
          c.P.J./. série B n° 4, p. 26; les italiques sont de moi.)

       La troisième exception n'est donc pas fondée.
       30. La quatrième exception ne l'est, selon moi, pas davantage: l'Alle-
      magne soutient que les demandes du Liechtenstein ne sont pas suffisam-
      ment ètayées; or, il ressort de ses arguments qu'elle semble en avoir par-
      faitement saisi l'objet et la portée. Lors du second tour de plaidoiries, le
      conseil du Liechtenstein n'a pas ménagé ses efforts pour expliquer en
      quoi consistaient les demandes, même si, ce faisant, il s'est aventuré loin
      dans le domaine du fond.
          31. Le paragraphe 2 de l'article 38 du Règlement de la Cour dispose in
     fine que la requête «indique ... la nature precise de la demande et contient
      un ex posé succinct des fai ts et moyens sur lesq uel s cette demande repose».
      Cette disposition reprend une formulation adoptée par le comité consul-
      ta tif de juristes en 1920:
          «[d]es conclusions ne sont pas encore prise:. sous leur forme défini-
          tive dans la requête, celle-ci ne devant donner qu'une indication
          d'ordre général suffisante pour préciser le litige et permettre à l'ins-
          tance de s'ouvrir» (G. Guyomar, Commentaire du Règlement de la
          Cour internationale de Justice, 1983, p. 236).
        Selon moi, la requête du Liechtenstein, telle que préci~ée dans son
     mémoire, remplit cette condition de manière satisfaisante, même si ses
     demandes ne sont pas pleinement étayées quant à la situation juridique
     de chacun des ressortissants liechtensteinois mentionnés.
        32. Dans sa cinquième exception, l'Allemagne soutient que, quand
     bien même elle conclurait à sa compétence, la Cour devrait s'abstenir de
     l'exercer, au motif que la demande du Liechtenstein exigerait qu'elle se
     prononce sur la licéité ou l'illicéité d'actes d'un Etat tiers n'ayant pas
     consenti à la présente instance (la République tchèque en sa qualité
     d'Etat successeur de la Tchécoslovaquie).
        En l'e:.pèce, la Cour devrait en conséquence statuer conformément à sa
     décision en l'affaire de l'Or monétaire, lorsqu'elle a dit que les intérêts
     juridiques d'un Etat tiers (l'Albanie) «seraient non seulement touchés par
     une décision, mais constitueraient l'objet même de ladite décision» (Or
     monétaire pris à Rome en 1943, arrêt, c.rI. Recueil 1954, p. 32), éta-
     blissant ainsi ce qu'il est convenu d'appeler le principe de la «tierce partie
     i ndispensa ble».

                                                                                 35

                        CERTAINS BIENS (OP. DlSS. KOOUMANS)                      38

        33. Le Liechtenstein conteste que l'ilJicéité alléguée des décrets Benes
     soit «l'objet même du différend». Selon lui, J'objet du différend est que
     l'Allemagne a appliqué à des avoirs liechtensteinois le régime des répara-
     tions prèvu à l'article 3 du chapitre sixième de la convention sur le règle-
     ment. La seule question à laquelle le Liechtenstein prie la Cour de ré-
     pondre, c'est celle de savoir si J'AIJemagne avait le droit de le faire.
     11 est possible selon lui d'y répondre sans examiner la conformité des
     décrets BeneS au droit international (CR 2004/25, p. 54-55, par. 15).

        34. Comme je l'ai déjà indiq ué, dans sa demande, le Liechtenstein prie
     la Cour de juger si l'Allemagne a agi illicitement en traitant, pour la pre-
     mière fois en 1995, des avoirs liechtensteinois comme des avoirs alle-
     mands à l'étranger aux fins de la convention sur le règlement, portant
     ainsi atteinte à la neutralité et à la souveraineté du Liechtenstein. A
     l'égard de cette demande-là, les décrets BeneS ne sont que de simples
     faits, dont la licéité ou l'illicéité ne constitue pas l'objet du diftërend. La
     Cour pouvait donc, selon moi, rendre un jugement déclaratoire sur la
     demande du Liechtenstein.
        11 était bien sûr loisible à la République tchèque d'adresser une requête
     à fin d'intervention, conformément à l'article 62 du Statut. Mais, comme
     l'a dit la Cour,
          «l'absence d'une telle requête n'interdit nullement à la Cour de sta-
          tuer sur les prétentions qui lui sont par ailleurs soumises pour autant
          que les intérêts juridiques de l'Etat tiers éventuellement affectés ne
          constituent pas l'objet même de la décision sollicitée» (Certaines
          terres à phosphates il Nauru (Nauru c. Australie), exceptions préli-
          minaires, arré t. CI. 1. Recueil 1992, p. 261, par. 54).
        35. De la même manière, les autres parties à la convention sur le règle-
     ment de 1952 et à l'échange de notes des 27 et 28 septembre 1990, qui ont
     maintenu en vigueur les dispositions de la convention pertinentes en
     l'espèce, auraient pu intervenir en application de l'article 63 du Statut si
     l'aflaire était parvenue au srade du fond. Toutefois, cela ne constituait
     pas pour autant un motif permettant de retenir la cinquième exception
     préliminaire.
        36. Cependant, le Liechtenstein a demandé non seulement un juge-
     ment déclaratoire, mais également réparation. Ce volet de la demande est
     assez complexe, et il ne saurait être exclu qu'il eût fallu, pour l'examiner,
     aborder la question de la licéitè des décrets Benes. Mais tout cela relève
     du fond. Il eût été néanmoins prudent de faire alors observer, comme en
     l'affaire Nauru, que la décision de la Cour au stade actuel de l'instance
     ~<ne préjugerait] en rien le fond» (CI.l. Recueil 1992, p. 262, par. 56), ou
     de joindre l'exception au fond au motif qu'elle n'avait pas un caractère
l'   excl usi vemen t préliminaire.
,1      37. Enfin, ]'Allemagne sou tien t que la requête du Liechtenstein n'est
     pas recevable parce que les ressortissants liechtensteinois n'ont pas épuisé
     les voies de recours internes.

                                                                                 36

'-1-'-'- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -                  -- - - - - - -




                           CERTAINS BIENS (OP. DISS. KOOIJMANS)                   39

            38. Les demandes formulées par le Liechtenstein dans sa requête sont
         «mixtes»), certaines étant présentées en son nom propre et d'autres dans
         l'exercice de sa protection diplomatique pour le compte de certains de ses
         ressortissants. Dans la mesure où les demandes concernent la violation de
         la souveraineté et du statut d'Etat neutre du Liechtenstein, l'épuisement
         des voies de recours internes n'est pas requis puisque le demandeur pré-
         sente ces demandes en son nom propre (Avena et autres ressortissants
         mexicains (Mexique c. Etats-Unis d·Amérique). arrêt, c.l.l. Recueil
         2004, p. 36, par. 40).
            39. Pour ce qui est des demandes du Liechtenstein faites dans l'exer-
         cice de la protection diplomatique à l'égard de ses ressortissants, on peut
         affirmer sans risque que le prince régnant de l'époque avait épuisé toutes
         les voies de recours internes qui lui étaient ouvertes, puisqu'il a notam-
         ment saisi la Cour européenne des droits de l'homme. La demande du
         Liechtenstein présentée pour le compte du prince est donc recevable elle
         aussi.
            Quant à ses autres ressortissants, le Liechtenstein soutient qu'il n'y
         avait pas lieu pour eux d'épuiser les voies de reCOurs internes, celles-ci
         s'étant révélées futiles dans le cas du prince régnant de l'époque.

            Cet argument a beau sembler convaincant, il ne répond pas aux ques-
         tions sous-jacentes qui consistent à savoir pourquoi et sur quel fonde-
         ment il faudrait s'attendre à ce que les autres ressortissants liechtenstei-
         nois demandent réparation devant un tribunal allemand. A l'inverse du
         prince, dont l'ancien bien - la toile de van Laer - se trouvait en terri-
         toire allemand, ces autres ressortissants liechtensteinoîs ne sont aUCune-
         ment fondés à saisir les tribunaux allemands,' leurs biens ne s'étant jamais
         trouvés sous la juridiction nationale de l'Allemagne; en outre, il n'existe
         aucune décision contre laquelle ils auraient pu fonner un recours.
            40. Cette question est toutefois sans rapport avec la condition de
         l'épuisement des voies de recours internes. Il s'agit tout simplement de
         savoir si le moyen tiré par le Liechtenstein de la violation par l'Allemagne
         de ses obligations envers ces autres ressortissants liechtensteinois peut
         résister à l'examen juridique, mais c'est là une question de fond - celle
         de savoir si l'Allemagne, du fait des décisions prises par ses tribunaux, a
         manqué à ses obligations internationales envers ces personnes.
            41. Puisque le Liechtenstein présente ses demandes en son nom propre
         et aussi dans le cadre de l'exercice de sa protection diplomatique pour le
         compte de j'un de ses ressortissants - le prince régnant de l'époque -
         qui a épuisé toutes les voies de recours internes, la sixième exception de
         l'Allemagne n'est pas fondée.
            42. En conclusion, je réitère mon opinion, qui est que la Cour avait
         compétence pour connaître de l'affaire et que la requête du Liechtenstein
         était recevable.

                                                  (Signé) Pieter H. KOOIJMANS.


                                                                                  37

